

115 S3208 RS: Federal Information Systems Safeguards Act of 2018
U.S. Senate
2018-07-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 668115th CONGRESS2d SessionS. 3208[Report No. 115–382]IN THE SENATE OF THE UNITED STATESJuly 12, 2018Mr. Johnson (for himself and Mrs. Ernst) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsNovember 26, 2018Reported by Mr. Johnson, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo provide agencies with discretion in securing information technology and information systems. 
	
 1.Short titleThis Act may be cited as the Federal Information Systems Safeguards Act of 2018. 2.Agency discretion to secure information technology and information systems (a)In generalThe authority described under subsection (b) may not be—
 (1)limited by a collective bargaining agreement, memorandum of agreement, or any other agreement entered into before, on, or after the date of enactment of this Act pursuant to chapter 71 of title 5, United States Code; or
 (2)negotiated under section 7106(b) or any other section of such chapter 71. (b)Authority coveredThe authority described in this subsection is the authority of the head of an agency, pursuant to section 3554 of title 44, United States Code, to take any action to limit, restrict, or prohibit access to a website or to test, deploy, or update a cybersecurity measure if the head of the agency determines such action is necessary to carry out the responsibilities of the head of the agency under such section 3554.
 (c)Definition of agencyIn this section, the term agency has the meaning given the term in section 3502 of title 44, United States Code.  1.Short titleThis Act may be cited as the Federal Information Systems Safeguards Act of 2018.
		2.Agency discretion to secure information technology and information systems
 (a)In generalThe authority described under subsection (b) may not be— (1)limited by a collective bargaining agreement, memorandum of agreement, or any other agreement entered into before, on, or after the date of enactment of this Act pursuant to chapter 71 of title 5, United States Code; or
 (2)negotiated under section 7106(b) or any other section of such chapter 71. (b)Authority coveredThe authority described in this subsection is the authority of the head of an agency, pursuant to section 3554 of title 44, United States Code, to take any action to limit, restrict, or prohibit access to a website or to test, deploy, or update a cybersecurity measure if the head of the agency determines such action is necessary to carry out the responsibilities of the head of the agency under such section 3554.
			(c)Consideration of communication needs
 (1)In generalAfter taking an action under this section, the head of an agency shall, upon the request of employees of the agency, take into consideration and seek guidance on the personal communication needs of the employees of the agency.
 (2)Rule of constructionNothing in this subsection shall be construed to establish a right to collective bargaining. (d)Definition of agencyIn this section, the term agency has the meaning given the term in section 3502 of title 44, United States Code.November 26, 2018Reported with an amendment